UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6100



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ANTONIO WILSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-92-35-H, CA-95-790-5-H)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Antonio Wilson, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1994) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Appellant's

claims of ineffective assistance of counsel are without merit. See
Strickland v. Washington, 466 U.S. 668 (1984). There is no basis

for Appellant's contention that the district court amended the in-

dictment through its jury instructions. Further, there is no sup-

port for the claim that this application of 21 U.S.C. § 841(a)(1)
(1994) was unconstitutional. See United States v. Atkinson, 513

F.2d 38 (4th Cir. 1975). Consequently, counsel cannot have been

ineffective for his failure to pursue these claims. See Fitzgerald

v. Thompson, 943 F.2d 463 (4th Cir. 1991), cert. denied, 502 U.S.

1112 (1992). Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2